

EXHIBIT 10.16
ITT Corporation
Board of Directors
Annual Board of Directors Compensation
Annual Retainer (cash)
$100,000 (paid annually)
 
 
Committee Chair Annual Retainer
 
•    Audit Committee
$15,000 (paid annually)
•    Compensation Committee
$10,000 (paid annually)
•    Governance and Nominating Committee
$10,000 (paid annually) (1)
 
 
Non-Executive Chairman Annual Retainer
$125,000 (50% cash; 50% restricted stock units) (paid annually)
 
 
Expenses
Reimbursed for travel and director education.
 
 
Annual Equity Awards
Annual grant with a present value of $90,000 made on the date of the Annual
Meeting of Shareholders (vests one business day prior to subsequent annual
meeting). The award is in restricted stock units, valued at the fair market
value of the underlying stock on the date of grant. This award may be deferred
by prior election. Taxable event occurs on vesting date, unless grant is
deferred. The number of shares is rounded up to the nearest share.
 
 
New Directors
All annual compensation is pro-rated for new directors.



Compensation is paid on the date of the Annual Shareholder Meeting (unless
deferred by prior election).
Retainers earned may be paid, at the election of the Director, in cash or
deferred cash. Non-Management Directors may irrevocably elect deferral into an
interest-bearing account or an account that tracks an index of the Company’s
stock.
All Directors and non-employee Directors are covered under a non-contributory
group accidental death and dismemberment policy that provides each Director with
$1,000,000 of coverage.
All other terms of the Company’s non-employee Director compensation remain as
disclosed in the Company’s proxy statement.


 
 
(1) To be paid unless the Chair of this committee is also the Non-Executive
Chairman.


